DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Response to Amendment
3.	Examiner acknowledges the amendment as filed on 06/02/2021.  Examiner acknowledges that claim 1 has been amended and claim 7 has been withdrawn from consideration.

Claim Interpretation
4.	Claims 1-2 state an “ovarian vessel” which can be interpreted as an ovarian artery.


Claim Rejections - 35 USC § 112
6.	The previous 112(b) rejection of claims 1-2 and 7 have been withdrawn as claim 1 has been amended and claim 7 has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for “the ovarian nerve is modulated based on a phase of the person’s menstrual cycle”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. A person’s menstrual cycle consists of multiple phases that vary in hormone level (see “Better Health”).  Due to the claim limitation of “intermittent electrical signal” this indicates that the electrical stimulus is applied at irregular intervals, but is adjusted/modulated based on a person’s menstrual cycle.  This modulation could demand a variation or alteration of many properties to the stimulus, such as but not limited to amplitude, frequency, duration, or strength.  In the specification, the only statement regarding the ovarian nerve is modulated based on a phase of the person’s menstrual cycle is in para 0085, “The electrical stimulus may be modulated, depending on the severity of symptom or phase of the patient's menstrual cycle”.  There is no indication of whether “phase of the patient’s menstrual cycle” is meant to encompass the entirety of the phase, a single phase within it, or any combination thereof, nor does it indicate how the stimulus be modulated.   This does not provide any support to the claim limitation as recited above, only a recitation of the claim language.  Therefore, someone of ordinary skill in the art would not be able to distinguish how (level of alteration) or when (what part(s) of the phase to apply stimulus) to modulate the stimulus as applied in the claim limitations.

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and in view of Narciso U.S. 2006/0079943 (herein referred to as “Narciso”).
10.	Regarding Claim 1, Sobotka teaches a method for effectuating ovarian denervation (para 0036), the method comprising:
	implanting at least one electrode (Fig. 1B, ref num 20) within a portion of an ovarian vessel (para 0036) within an infundibulopelvic ligament (para 0036)
	activating the at least one electrode (Fig. 1B, ref num 20) to disrupt an overactive ovarian nerve (para 0041, “to partially or completely disrupt the ability of a nerve to transmit a signal”; para 0029 “disruption of the ovarian nerves can be desirable for alleviating symptoms and other sequelae associated with PCOS” in which a common symptom of PCOS is overactive ovarian nerves, para 0027-0028).
Sobotka fails to teach by applying an intermittent electrical signal to the overactive ovarian nerve to provide a therapeutic treatment to the overactive ovarian nerve, wherein the intermittent electrical signal applied to the overactive ovarian nerve is modulated based on the phase of the person’s menstrual cycle, and wherein the at least one electrode remains fixedly implanted for at least a duration of the therapeutic treatment provided to the overactive ovarian nerve.
	However, Narciso teaches applying an intermittent electrical signal to the overactive nerve to provide a therapeutic treatment to the overactive ovarian nerve (para 0063, “the electrical tissue stimulation pattern may also vary to match the hormone level or production pattern for the desired result…stimulation patterns or energy signals may be applied to the ovarian nerve”) wherein the intermittent electrical signal applied to the overactive ovarian nerve is modulated based on the phase of the person’s cycle (para 0055, “allows for programming of desired tissue stimulation patterns…some of the desire hormone level pattern embodiments may have a duration of about 25 days to about 35 days and encompass at least one menstrual cycle of a patient” and para 0063 “the requirement of hormone levels varies over the entire estrus cycle; therefore, the electrical tissue stimulation pattern may also vary to match the hormone level or production pattern for a desired result”) and the at least one electrode remains fixedly implanted for at least a duration of the therapeutic treatment provided to the overactive ovarian nerve (para 0070 “a life-long or long term therapy can be envision where the implant of a tissue stimulation device is made early in the lift of a women…a tissue stimulation pattern…can be replaced or modified through non-invasive telemetry…the tissue stimulation pattern for birth control can be non-invasively reactivated” therefore meeting at least a duration of the therapeutic treatment).  The intermittent signal is applied due to the varying hormone levels throughout a person’s menstrual cycle (para 0063) while the electrode remains fixed to the ovarian nerve in order to apply the needed electrical signal to the target site for treating the symptoms of PCOS (para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included applying an intermittent signal to the ovarian nerve in order to treat the target site based on the varying hormones during a person’s menstrual cycle.

11.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka 2015/0051594 (herein referred to as “Sobotka”) and Narciso U.S. 2006/0079943 (herein referred to as "Narciso"), and in view of Ku 2012/0116382 (herein referred to as “Ku”).
12.	Regarding Claim 2, Sobotka as modified teaches implanting an electrode adjacent to the ovarian vessel (para 0037).  Sobotka also suggests that multi-electrode arrangement scan be used if desired (para 0040).
	Sobotka as modified fails to teach an additional electrode.
	Ku teaches an additional electrode (para 0098; Figs. 1 and 3C, ref num 24).  Ku teaches of a neuromodulation devices that contains an array of two or more electrodes as energy delivery elements (para 0098) that can be utilized to treat polycystic ovarian syndrome (PCOS) in the manner in which the invention treats the sympathetic nervous system through renal neuromodulation (para 0346). Sobotka teaches that an electrode can be applied adjacent to the ovarian vessel.  It is known that PCOS is associated with sympathetic nervous system activation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka in order to disclose the additional electrode as taught my Ku in order to improve the results of the treatment.

13.	Regarding Claim 3, Sobotka as modified teaches activating the electrode to disrupt an ovarian nerve (para 0036, 0041).
	However, Sobotka as modified does not teach an additional electrode.  However, Sobotka does suggest that multi-electrode arrangements can be used if desired (para 0040).   
	Ku teaches an additional electrode (para 0098; Figs. 1 and 3C, ref num 24).  Ku teaches of a neuromodulation devices that contains an array of two or more electrodes as energy delivery elements (para 0098) that can be utilized to treat polycystic ovarian syndrome (PCOS) in the manner in which the invention treats the sympathetic nervous system through renal neuromodulation (para 0346). Sobotka teaches that an electrode can be applied adjacent to the ovarian vessel.  It is known that PCOS is associated with sympathetic nervous system activation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka in order to disclose the additional electrode as taught my Ku in order to improve the results of the treatment.

14.	Regarding Claim 4, Sobotka as modified teaches activating an electrode includes intermittently (Sobotka, para 0040 and Narciso, para 0063) conducting electrical energy through the electrode (para 0040).
	Sobotka as modified does not teach at least one additional electrode that performs this function.  However, Sobotka does suggest multi-electrode arrangements can be used if desired (para 0040).
	Ku teaches an additional electrode (para 0098; Figs. 1 and 3C, ref num 24).  Ku teaches of a neuromodulation devices that contains an array of two or more electrodes as energy delivery elements (para 0098) that can be utilized to treat polycystic ovarian syndrome (PCOS) in the manner in which the invention treats the sympathetic nervous system through renal neuromodulation (para 0346). Sobotka teaches that an electrode can be applied adjacent to the ovarian vessel.  It is known that PCOS is associated with sympathetic nervous system activation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka in order to disclose the additional electrode as taught my Ku in order to improve the results of the treatment.

15.	Regarding Claim 5, Sobotka as modified teaches implanting an electrode adjacent to the infundibulopelvic ligament (para 0036).
	Sobotka as modified does not teach an additional electrode.  However, Sobotka does suggest that a multi-electrode arrangement can be used if desired (para 0040).
	Ku teaches an additional electrode (para 0098; Figs. 1 and 3C, ref num 24).  Ku teaches of a neuromodulation devices that contains an array of two or more electrodes as energy delivery elements (para 0098) that can be utilized to treat polycystic ovarian syndrome (PCOS) in the manner in which the invention treats the sympathetic nervous system through renal neuromodulation (para 0346). Sobotka teaches that an electrode can be applied adjacent to the ovarian vessel.  It is known that PCOS is associated with sympathetic nervous system activation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sobotka in order to disclose the additional electrode as taught my Ku in order to improve the results of the treatment.

Response to Arguments
16.	Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection relies on a new combination of references that had not been previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794